CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 1 to this Registration Statement on Form N-14 (the “Post-Effective Amendment”) of (1) our report dated August 17, 2015 relating to the financial statements which appears in the June 30, 2015 Annual Report to Shareholders of Franklin California Insured Tax-Free Income Fund, which is also incorporated by reference into the Post-Effective Amendment and (2) our report dated May 17, 2016 relating to the financial statements which appears in the March 31, 2016 Annual Report to Shareholders of Franklin California Tax-Free Income Fund, which is also incorporated by reference into the Post-Effective Amendment. We also consent to the reference to us under the headings “Financial Highlights” and “Independent Registered Public Accounting Firm" of Franklin California Tax-Free Income Fund and Franklin California Insured Tax-Free Income Fund in such Post-Effective
